Citation Nr: 1100601	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  05-35 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a prostate disorder, to 
include prostate cancer as due to herbicide exposure.

3.  Entitlement to service connection for residuals of a left 
ankle injury.

4.  Entitlement to service connection for a left knee disorder, 
to include as secondary to residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to February 1971.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

Regarding the claim for a psychiatric disorder, the Board notes 
this issue was developed as a claim for service connection for 
PTSD.  During the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), clarified how the Board should 
analyze claims for PTSD and other acquired psychiatric disorders.  
As emphasized in Clemons, though a Veteran may only seek service 
connection for one specific psychiatric disorder, the Veteran's 
claim "cannot be limited only to that diagnosis, but must rather 
be considered a claim for any mental disability that may be 
reasonably encompassed."  Id. at 5.  Essentially, the Court 
found that a Veteran does not file a claim to receive benefits 
only for an acquired psychiatric disorder, such as PTSD, but in 
fact makes a general claim for whatever mental condition may be 
afflicting the Veteran.  Therefore, the Board must analyze the 
Veteran's current claim under this expanded framework, based on 
the Clemons ruling and appropriate review of the evidence of 
record and the issue has been recharacterized as reflected on the 
title page.

In March 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.

The issues of entitlement to service connection for throat 
cancer and a right knee disorder have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  See Statement from Veteran, 
received in January 2009 and see March 2009 Board hearing 
Transcript "Tr." at 7-8; see also Statement from Veteran, 
received in January 2009, titled Ankle Injury Causing Knee 
Problems.  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claims for service 
connection.  38 C.F.R. § 19.9 (2010).  The following further 
development is required.

Social Security Administration (SSA) records

At the March 2009 Travel Board hearing, the Veteran testified 
that he "went on full disability through the state through 
Social Security."  (Tr. at 13.)  Additionally, a statement from 
the Veteran, titled Ankle Injury Causing Knee Problems and 
received in January 2009, indicates that he is receiving SSI 
disability.  Where VA has actual notice that an appellant is 
receiving disability benefits from the SSA, the duty to assist 
requires VA to obtain a copy of the decision and the supporting 
medical records upon which the award was based.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as 
many requests as are necessary to obtain relevant records from a 
Federal department or agency, to include the SSA.  38 C.F.R. 
§ 3.159(c)(2) (2010).  As long as a reasonable possibility exists 
that these SSA records are relevant to the Veteran's claim, VA is 
required to assist the Veteran in obtaining the identified 
records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 
2010).  "Relevant records for the purpose of § 5103A are those 
that relate to the injury for which the claimant is seeking 
benefits and have a reasonable possibility of helping to 
substantiate the Veteran's claim."  Id. at 1321.  A review of the 
record reveals that VA has not attempted to obtain these federal 
records of which VA is on notice.  As the Veteran testified at 
the March 2009 Board hearing that he is in receipt of SSA 
benefits, the Board finds that a remand is required to obtain 
outstanding SSA records.

Psychiatric disorder, to include PTSD

The Board finds that a VA examination is necessary to decide this 
claim.  VA must provide a medical examination or opinion when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 C.F.R.  
§ 3.159(c)(4)(i) (2010).  When deciding whether an examination or 
opinion is necessary, the Secretary shall consider the evidence 
of record, "taking into consideration all information and lay or 
medical evidence (including statements of the claimant)."  38 
U.S.C.A. § 5103A(d)(2).

Initially, the Board notes that the record contains competent 
evidence of current psychiatric disorders.  A February 2005 VA 
psychiatric report reflects an Axis I diagnosis of dysthymic 
disorder and PTSD.  See also September 2008 VA psychiatric report 
(containing an assessment of PTSD).  

The record reflects that the Veteran has reported several in-
service stressors, to include receiving hostile fire while aboard 
the USS Ogden in late 1970.  (See, e.g., March 2009 Board hearing 
Tr. at 9.)  The Veteran also testified that he found a dead 
Marine who was squashed between an amphibious craft.  (Id. at 9-
10.)  The Veteran also reported watching 2 Phantom jets in a mid-
air dogfight with the enemy and that a pilot had to bailout over 
land because his plane took a direct hit.  See Statement from 
Veteran received in January 2009, titled "PTSD Triggers."  He 
has also reported an incident where he threw a percussion grenade 
in the water and possibly killed a swimmer.  Id.

In each case where a Veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown by 
such Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).  The Veteran's DD Form 214 indicates that 
his military occupational specialty (MOS) was a boatswain's mate.  
In this regard, the Veteran testified at the March 2009 Board 
hearing that his duties in this MOS included maintenance of the 
ship and being on deck at all times.  (Tr. at 3.)  

VA recently amended 38 C.F.R. § 3.304(f) to liberalize the 
evidentiary standard for establishing a required in-service 
stressor where a claimed stressor is related to fear of hostile 
military or terrorist activity.  "Fear of hostile military or 
terrorist activity" is defined as being where "a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror."  Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected 
by 75 Fed. Reg. 41,092 (July 15, 2010).  In the absence of clear 
and convincing evidence to the contrary, the Veteran's lay 
testimony alone may establish the occurrence of such a stressor 
if the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor.  Id.

The Veteran's service personnel records place him on the USS 
Aludra and USS Ogden during the Vietnam era.  The Veteran 
submitted printouts from the internet regarding these 2 naval 
vessels.  One from NavSource Online indicates that the USS Ogden 
participated in several campaigns in Vietnam in 1970, when his 
service personnel records show the Veteran was aboard.  See 
Service Personnel Record, Transfers and Receipts (indicating that 
the Veteran reported to the USS Ogden in June 1970).  
Additionally, the internet information concerning the USS Aludra 
indicates that this vessel was in Vietnamese waters several times 
from March 1965 and for the three and one-half years thereafter.  
It was noted that the USS Aludra left Vietnam for the last time 
on April 19, 1969.  Service personnel records also indicate that 
the Veteran was aboard the USS Aludra for at least some of its 
service in Vietnamese waters.  Based on his military occupational 
specialty as a boatswain's mate and his location as shown by his 
service personnel records, it seems consistent with his service 
that he saw or heard dog fights between aircraft, received 
hostile file, and recovered a dead fellow servicemember's body, 
as he has stated.  Therefore, the Board concludes that no further 
evidentiary development is required to corroborate the occurrence 
of the alleged stressors.  

The record, however, does not contain a VA medical opinion 
regarding whether the alleged stressor is adequate to support a 
diagnosis of PTSD or whether the Veteran's symptoms are related 
to such a stressor.  As such, a VA examination to obtain a 
medical opinion on this issue is necessary, pursuant to the 
liberalizing evidentiary standard of § 3.304(f)(3).  

Additionally, regarding the part of the claim for a psychiatric 
disorder other than PTSD, the February 2005 VA psychiatric 
treatment report reflects that the Veteran has struggled with 
symptoms of depression and anxiety since his discharge from the 
military in 1972.  The Board finds that this competent lay 
evidence of continuity of symptoms, in combination with his 
current diagnosis of dysthymic disorder, warrants a VA 
examination and opinion.  

Prostate disorder

The Veteran is claiming service connection for a prostate 
disability, to include prostate cancer as due to herbicide 
exposure.  The Veteran testified at the March 2009 Board hearing 
that he was sprayed with a chemical by 2 helicopters that flew 
over the ship that he was on, the USS Aludra, while it was in Cam 
Rahn Bay off the coast of Vietnam.  (See Tr. at 4-5.)  At the 
March 2009 Board hearing, the Veteran testified that he was 
working on the deck stacking ammunition without his shirt on when 
this incident happened.  (Id. at 4.)  He further testified that 
these helicopters were traveling back and forth in an area 
offshore as the ship he was on was in the harbor.  (Id. at 5.)  
The Veteran testified that he could feel the spray and that he 
was giving salve as treatment for "bubbles" that developed.  
(Id.)  The Veteran also stated that he went ashore, to include 
being on piers, as part of his duties as a boatswain's mate.  
(Id. at 4-6.)  The Veteran indicated at this hearing that he was 
on the USS Aludra from March 16, 1969 to September 1, 1969.  (Id. 
at 3.)  A Transfers and Receipts document in the Veteran's 
service personnel records reflect that he reported to USS Aludra 
on October 23, 1968 and was transferred to the USS Delta on 
September 12, 1969.  

The Board notes that there is somewhat conflicting evidence in 
the record.  A statement by the Veteran, received in January 
2009, indicates that he was sprayed with chemicals from 2 
helicopters while working on deck of the USS Ogden in September 
1970 when that vessel was off the coast of Vietnam.  Service 
personnel records reflect that the Veteran reported to the USS 
Ogden in June 1970.  As the deck logs from the USS Aludra and USS 
Ogden may contain relevant information regarding the spraying of 
a chemical near one or both of these vessels when they were in 
waters near the coast of Vietnam, the Board finds that further 
development is warranted.

As a part of the prostate disorder claim, the Veteran appears to 
be claiming prostate cancer as due to herbicide exposure.  The 
record, however, only contains competent evidence of a current 
prostate disorder, but not prostate cancer.  A February 2005 VA 
problem list includes prostatitis and benign prostatic 
hyperplasia (BPH).   
See April 2004 VA Agent Orange examination report (noting 
prostatitis for 6 months and that the Veteran just finished a 3 
month course of antibiotics); see also 2003 private treatment 
report from Mendo-Lake Urology (noting an impression of probable 
prostatitis and early BPH).  Similarly, the transcript of the 
March 2009 Board hearing reflects that there is some question as 
to whether the Veteran currently has prostate cancer.  (Tr. at 
19.)  

In this regard, the Veteran referenced possible relevant 
treatment records at his March 2009 Board hearing.  (Id. at 19-
20.)  Specifically, the Veteran testified that he recently saw 
his doctor who said that he is borderline diabetic and will be 
monitoring specific issues with his blood that relate to his 
prostate which could indicate cancer.  (Id.)  After a review of 
the record, it does not appear that these records have been 
associated with the claims file or that reasonable attempts have 
been made to obtain these records.  38 C.F.R. § 3.159(c)(1).  In 
light of VA being put on notice of the existence of possible 
outstanding treatment records, the Board finds that a remand is 
required for purposes of attempting to obtain these records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also finds that a VA examination is necessary to decide 
this service connection claim.  As noted above, the record 
contains competent evidence of a current prostate disability.  
Regarding an in-service event, a November 24, 1969 service 
treatment record reflects that the Veteran was seen for urethral 
discharge  
(x1 day) on the USS Delta.  The impression was urethritis.  A 
December 12, 1969 service treatment record notes that the Veteran 
was again seen because of a persistent urethral discharge.  The 
impression was recurrent urethritis.  

The record, however, does not include a VA examination regarding 
whether there is any etiological relationship between the current 
disorder and the noted in-service treatment and clinical 
impressions regarding urethritis.  As the Board is prohibited 
from providing its own unsubstantiated medical opinions, the 
above findings require further review by a medical professional.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, a remand is required to obtain a VA examination and 
opinion with a thorough supporting rationale.

Left knee disorder

The Veteran claims service connection for a left knee disorder 
from an in-service injury and as secondary to residuals of a left 
ankle injury.  The record contains competent evidence of a 
current left knee disability as an August 2002 private medical 
report from W.S., M.D., includes an assessment of degenerative 
joint disease of the left knee.  With regard to an in-service 
injury or event, a January 9, 1969 service treatment record 
reflects that the Veteran was hill climbing on a bike and lost 
control.  This service treatment record indicates the Veteran hit 
his right tibia on a rock and a small abrasion was noted on his 
left patella.  The provisional diagnosis was bruised left 
patella; the consultation section of this record indicates that 
no fractures were noted.  

The record also indicates that the Veteran's current left knee 
disability may be related to his service.  In this regard, a 
statement from W.S., M.D, received in December 2008, indicates 
that he has performed three arthroscopic surgeries on the 
Veteran's left and right knees.  It also notes that the Veteran's 
"Navy medical service heath records" were reviewed with 
reference to the injury he received in service.  W.S. opined that 
"it's likely than not that these injuries have contributed to 
[the Veteran's] current condition of his knees to date."  The 
Board finds that the opinion by W.S. is insufficient to grant 
service connection for a left knee disability because it lacks a 
supporting rationale.  The Court has found that the Board may not 
rely on a medical examiner's conclusory statements if they lack 
supporting analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 
125 (2007) (stating that the Board may not assess probative value 
of "a mere conclusion by a medical doctor").  This opinion, 
however, does indicate a relationship between the Veteran's left 
knee and his service.  As such, the Board finds that requirements 
for a VA examination, as noted above, have been meet and a remand 
is necessary for a VA examination and nexus opinion with a 
thorough supporting rationale.



Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran supply the 
complete name, address, and dates of 
treatment of all medical care providers who 
have treated him for his claimed disorders.  
The Veteran should be specifically asked to 
provide the above information for the 
doctor he referenced at the March 2009 
Board hearing regarding treatment for his 
prostate disorder.  After securing any 
necessary authorization or medical 
releases, the AOJ should request and 
associate with the claims file the 
Veteran's treatment reports from all 
sources identified whose records have not 
previously been secured.  

Additionally, request the Veteran to 
provide an approximate timeframe (within 2 
months) of when he believes he was sprayed 
with a chemical while aboard a Navy vessel 
off the coast of Vietnam.  The Veteran 
should also be asked to clarify whether he 
was aboard the USS Aludra or the USS Ogden 
when the spraying incident happened.

2.  Conduct any indicated development based 
on the Veteran's response regarding being 
sprayed with a chemical on the USS Aludra 
or the USS Ogden, to include requesting 
deck logs for the vessel from the 
appropriate repository for the period 
identified by the Veteran.  

3.  If any of the records obtained due to 
the above development indicate a diagnosis 
of prostate cancer, then conduct the 
development necessary to confirm whether 
any of the vessels the Veteran's service 
personnel records show he was aboard docked 
in a Vietnam port, to include Da Nang.

4.  Contact the Social Security 
Administration and obtain a copy of any 
records concerning the Veteran's benefits 
with that administration, including any 
medical records used to make the decision 
to award the benefits.  If the search for 
these records yields negative results, this 
fact should be clearly noted in the claims 
folder via a memorandum to the file.  If 
the records are unobtainable, the claims 
folder must indicate this fact and the 
Veteran should be notified in accordance 
with 38 C.F.R. § 3.159(e).

5.  After all records identified above have 
been obtained and associated with the 
claims file, schedule the Veteran for an 
appropriate VA examination for purposes of 
determining the current nature, extent and 
etiology of any currently diagnosed mental 
disorder.  All appropriate tests and 
studies (and consultations, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.  

For any psychiatric disability or 
disabilities diagnosed, the examiner should 
opine whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that the current mental 
disorder is related to an event, injury, or 
disease in service?  For the purposes of 
PTSD, the Veteran's stressors related to 
fear of hostile military or terrorist 
activity, as noted above, have been 
conceded.

The claims file should be reviewed in 
conjunction with this request and the 
report thereof should reflect that such 
review occurred.  A thorough rationale, 
to include reference to relevant 
evidence of record as appropriate, 
should be provided for all opinions 
expressed.  If the examiner is unable to 
provide a requested opinion, a supporting 
rationale must be given concerning why the 
opinion cannot be provided.

6.  After all records identified above have 
been obtained and associated with the 
claims file, the Veteran should be 
scheduled for an appropriate VA examination 
for purposes of determining the current 
nature, extent and etiology of any current 
prostate disability.  All appropriate tests 
and studies (and consultations, if 
warranted) should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner is asked to specifically 
identify all current prostate disorders.  
The examiner must also provide an opinion 
as to whether it is at least as likely as 
not (i.e., at least a 50 percent or greater 
probability) that any current prostate 
disability is related to an event, injury, 
or disease in service.  The examiner is 
asked to discuss the significance, if any, 
of the November and December 1969 service 
treatment records reflecting complaints of 
urethral discharge and impressions of 
urethritis.

The claims file should be reviewed in 
conjunction with this request and the 
report thereof should reflect that such 
review occurred.  A thorough rationale, 
to include reference to relevant 
evidence of record as appropriate, 
should be provided for all opinions 
expressed.  If the examiner is unable to 
provide a requested opinion, a supporting 
rationale must be given concerning why the 
opinion cannot be provided.

7.  After all records identified above have 
been obtained and associated with the 
claims file, the Veteran should be 
scheduled for an appropriate VA examination 
for purposes of determining the current 
nature, extent and etiology of his current 
left knee disorder.  All appropriate tests 
and studies (and consultations, if 
warranted) should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner must provide an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent or greater 
probability) that the Veteran's current 
left knee disability is related to an 
event, injury, or disease in service.  The 
examiner should also opine if any arthritis 
of the left knee was manifested to a 
compensable degree within one year of his 
separation from service.  As part of 
providing these opinions, the examiner is 
specifically asked to review and discuss 
the medical records associated with the 
claims file concerning the January 1969 in-
service injury and any relevant post-
service history.

The claims file should be reviewed in 
conjunction with this request and the 
report thereof should reflect that such 
review occurred.  A thorough rationale, 
to include reference to relevant 
evidence of record as appropriate, 
should be provided for all opinions 
expressed.  If the examiner is unable to 
provide a requested opinion, a supporting 
rationale must be given concerning why the 
opinion cannot be provided.

8.  Thereafter, readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should then be 
returned to the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



